Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 01/04/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Election/Restriction
Applicant’s cancelation of claims 1-4 and election of Claims 5-12 in the reply filed on 10/31/2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalebjian et al. (US 20150033736) in view of Dimoski et al. (US 20190323407).

    PNG
    media_image1.png
    913
    762
    media_image1.png
    Greyscale

Claim 5
Kalebjian discloses:
5. A method of operating an opposed-piston engine comprising 
a cylinder (50), 
an intake port (56) near a first end of the cylinder, an exhaust port (54) near a second end of the cylinder, a supercharger (110) configured to pump air to the intake port, an exhaust passage configured to transport exhaust from the exhaust port, a turbocharger (120) comprising a turbine (121) in the exhaust passage and a compressor (122) on an upstream side of the supercharger, a backpressure valve (140) in the exhaust passage on a downstream side of the turbine, and a catalytic aftertreatment device (Para [0065-0070]) in the exhaust passage, the catalytic aftertreatment device comprising a catalyst having a light-off temperature (Para [0009]), the method comprising:
initiating compression-ignited combustion in the cylinder by cranking the opposed-piston engine (Para [0054] discloses that the method is applied during a cold start.  One of ordinary skill in the art would recognize this as initiating compression-ignited combustion in the cylinder and that the engine would be started by cranking the engine.);
when cranking ceases as compression-ignited combustion continues (Para [0055] teaches applying the method during DPF regeneration at idle or low loads, which one of ordinary skill recognize a compression-ignited combustion), elevating a catalyst temperature of the catalytic aftertreatment device (Para [0055]) by:
regulating the turbine and the supercharger to increase mass airflow into the intake port (Para [0057 and 0062] and annotated Fig. 6A element A); and,
closing the backpressure valve catalyst temperature (Para [0047, 0057, and 0062] and annotated Fig. 6A element B);

as an indicated catalyst temperature approaches the light-off temperature, transitioning the engine to a normal operating condition (Annotated Fig. 6A element C and Para [0062] teaches repeating the routine continuously as the engine transitions from one operating point (engine load and speed) to another operating point (engine load and speed). Para [0009] discloses that the catalytic materials must be heated to a “light-off” level in order to function. Accordingly, one of ordinary skill in the art would recognize that once the catalytic material approaches the light-off temperature that the method would be terminated and the engine would transition to normal operating conditions).
Kalebjian discloses all of the essential features of the claimed invention except 
determining an exhaust gas condition indicative of the catalyst temperature;
However, Dimoski teaches 
determining an exhaust gas condition indicative of the catalyst temperature (56; The present application discloses that exhaust gas temperature is an exhaust gas condition indicative of the catalyst temperature (Para [0013].)
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Dimoski to use the exhaust gas temperature sensor 56 because it has the advantage of being able to determine exhaust enthalpy to identify when catalytic light-off occurs of such as during elevated idle when the steady state operating condition may not be available (Para [0041]).

Claim 6
Kalebjian discloses:
6. The method of claim 5, wherein regulating the turbine and the supercharger to increase mass airflow into the cylinder comprises closing a wastegate (144; one of ordinary skill in the art would recognize that a turbine bypass valve is also known as a wastegate) of the turbine.

Claim 7
Kalebjian discloses:
7. The method of claim 5, wherein regulating the turbine and the supercharger to increase mass airflow into the cylinder comprises closing an adjustable element (144; one of ordinary skill in the art would recognize that a turbine bypass valve is an adjustable element that is closed in order to increase the volume of exhaust gas directed to the turbine which in turn increases the speed of the compressor 122 which increases the mass air flow into the cylinder) of the turbine.

Claim 8
Kalebjian discloses:
8. The method of claim 5, wherein regulating the turbine and the supercharger to increase mass airflow into the cylinder comprises increasing an aspect ratio (Para [0048] discloses that the turbine may include a turbine with a variable geometry construction; one of ordinary skill in the art would recognize that increasing the aspect ratio of the variable geometry turbine would direct more exhaust to the turbine which in turn increases the speed of the compressor 122 which increases the mass air flow into the cylinder) of the turbine.
Examiner’s note: Nagar et al. (US 20170204790) clarifies that a VGT is controlled by changing the aspect ratio of the turbine (Para [0036]).  

Claim 9
Kalebjian discloses:
9. The method of claim 5, wherein regulating the turbine and the supercharger to increase mass airflow into the cylinder comprises increasing a speed of the supercharger (Para [0062] discloses that the adjustment in fresh air flow or intake manifold pressure is carried out by controlling a supercharger actuator output.  One of ordinary skill in the art would recognize that to increasing the mass airflow requires increasing the speed of the supercharger).

Claim 10
Kalebjian discloses:
10. The method of claim 9, wherein increasing the speed of the supercharger comprises changing a speed ratio of a drive device (Para [0042] discloses that the supercharger can be driven by an electrical motor, or by a gear, chain, or belt apparatus coupled to a crankshaft. The supercharger can be a single-speed or multiple-speed device, or a fully variable-speed device. In the case of a fully variable-speed or multiple-speed supercharger, one of ordinary skill in the art would recognize that increasing the speed of the supercharger requires changing the speed ratio of a drive device.) that couples the supercharger to a crankshaft (Para [0042]) of the engine.

Claim 11
Kalebjian discloses:
11. The method of claim 5, except wherein determining an exhaust gas condition indicative of the catalyst temperature comprises sensing an exhaust gas temperature in the exhaust passage near an inlet of the catalytic aftertreatment device.
However, Dimoski teaches wherein determining an exhaust gas condition indicative of the catalyst temperature comprises sensing an exhaust gas temperature (56, Para [0040]) in the exhaust passage near an inlet of the catalytic aftertreatment device (52).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Dimoski to use the exhaust gas temperature sensor 56 because it has the advantage of being able to determine exhaust enthalpy to identify when catalytic light-off occurs of such as during elevated idle when the steady state operating condition may not be available (Para [0041]).

Claim 12
Kalebjian discloses:
12. The method of claim 5, wherein determining an exhaust gas condition indicative of the catalyst temperature except comprises:
sensing a first exhaust gas temperature in the exhaust passage on an upstream side of the catalytic aftertreatment device;
sensing a second exhaust gas temperature in the exhaust passage on a downstream side of the catalytic device;
determining a temperature of the catalyst based on the first exhaust gas temperature and the second exhaust gas temperature
determining an exhaust mass flow rate value indicative of a mass flow rate of exhaust gas in the exhaust passage; and,
determining an enthalpy of the exhaust gas in the catalytic aftertreatment device based on the temperature of the catalyst and the exhaust mass flow rate.
However, Dimoski teaches comprises:
sensing a first exhaust gas temperature (56) in the exhaust passage on an upstream side of the catalytic aftertreatment device (52);
sensing a second exhaust gas temperature in the exhaust passage on a downstream side of the catalytic device (Para [0040-0041] discloses that one or more exhaust temperature sensors 56 may be used, which can be positioned either upstream or downstream or both upstream and downstream of the catalytic converter 52.);
determining a temperature of the catalyst based on the first exhaust gas temperature and the second exhaust gas temperature (Para [0040] discloses that both the upstream and downstream exhaust gas temperature can be used to determine the operation of the catalyst.)
determining an exhaust mass flow rate value indicative of a mass flow rate of exhaust gas in the exhaust passage (44; Under the broadest reasonable interpretation, one of ordinary skill in the art would recognize that a mass flow sensor in the intake system would produce an exhaust mass flow rate value indicative of a mass flow rate of exhaust gas in the exhaust passage.); and,
determining an enthalpy of the exhaust gas in the catalytic aftertreatment device based on the temperature of the catalyst and the exhaust mass flow rate (Para [0042] discloses that exhaust enthalpy determined as an overall energy input to the catalytic converters 52 is calculated using the output from sensors such as the temperature sensor 56, the mass air flow sensor (MAF) 44 and the mass fuel flow sensor 58).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Dimoski to use enthalpy as an input because it has the advantage that it is energy based and can be used in both steady state and transient engine speed and load conditions and the strategy uses exhaust enthalpy which accounts for total heat energy into the catalyst, and applies as a maintenance parameter, and therefore can be applied during all driving conditions. (Para [0053]).
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746